 WELLINGTON HALL NURSING HOME639Wellington Hall Nursing Home, Inc. and Local 1115,Joint Board Nursing Home and Hospital EmploNeesDivision. Case 22-CA 7619February 7. 1979DECISION AND ORDERBY, CHAIRMA1N FNNIN(; AND ME ,B IRS J NKINSANI) Ptl(iI It)On October 17. 1978, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National I.ahorRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebNorders that the Respondent. Wellington Hall NursingHome, Inc., Hackensack. New Jersey, its officers.agents, successors, and assigns, shall take the actionset forth in said recommended Order.We find no merit In Respondent's coltentlion that it is enitled to hearing de novo because the Adminlstraie l.as Judge who con.ducted thehearing died before she could issue her D)eclslon. he Chief Adiliiiatr.lseLaw Judge's action in assigning his case to nuother Administralnie laiJudge for purposes of issuing a Decision Aas a proper exercise of his discre-lion when. as here, there is no conflict in the tesllmons and no credbilltsresolutions are necessaryDECISIONSTAIEMENT OF THE CASETHOMAS A. RI(wl.C Administrative Law Judge: A hearingin this proceeding was held on August 22, 1977, at Newark.New Jersey, on complaint of the General Counsel againstWellington Hall Nursing Home, Inc., here called the Re-spondent or the Company.' The complaint issued on MayIThe hearing was held before Administrative l.aw Judge Anne S Schlez-inger: she died hefore issuing a decision On October 4. 1978. the Board',Chief Administrative l.aw Judge ordered that I he suhtililed for Adninis-240 NLRB No. 9326, 1977. upon a charge filed bh Local 115 Is Joint BoardNursing Home and Hospital Employees Division, herecalled the Union, on April 22. 1977. The issue presented iswhether the Respondent violated Section 8Xa)(5) of theAct refusal to bargain-when it refused, at the Union'srequest. to furnish information concerning the emplobeesincluded in the bargaining unit. Briefs were filed after theclose of the hearing by all parties.Upon the entire record, and from ms observation of thewitnesses. I make the following::[INDl(iS ()OI FA( II THE B SIN SS OI Tt Il RSPONI) N IThe Respondent maintains its place of business in tlack-ensack, New Jersey. where it is engaged in the business ofproviding and performing health care services and relatedservices. In the course of its business during the preceding12 months, a representative period, the Respondent re-ceived gross revenues valued in excess of $100,000 and re-ceived goods valued in excess of $5,.000 which were trans-ported to its place of business in interstate commercedirectly from out-of-state sources. I find that the Respon-dent is engaged in commerce within the meaning of theAct.II THF IABOR ORGANIZATION INVOI lEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.III TF N IR ABOR PIRA( I IISA. The Question PresentedThis is another case where an employer. on request. re-fused to divulge, to the Board-certified exclusive bargain-ing agent of its total employment complement. the address-es of the individual employees. It has long been held by theBoard, with court agreement. that such information is rele-vant to the collective-bargaining process; indeed it is nec-essary if the bargaining agent is to fulfill its overall repre-sentative status under the statute. "The kind of informationrequested by the union in this case has an even more fun-damental relevance than that considered presumptively rel-evant." The Prudential Insurance Compane of Almerica v.N. L.R.B.,412 F.2d 77, 84 (2d Cir. 1969), enfd. 173 NLRB792 (1968). Situations vary from case to case, and a diver-sity of tangential matters have been considered from timeto time. Indeed there have been special circumstanceswhere, the relevancy of the information notwithstanding. ithas been held that it need not be supplied to the union bythe employer. W.L. McKnight, d,{b/a Webster Outdoor .4d-vertising Company. 170 NLRB 1395 (1968).Here too, the employer advances an affirmative defense,or a special legal argument, tojustify its refusal. The ques-tion of the case at bar must therefore be understood in itsiratlse Judge Schlezinell r for prposes of lUingll .i declsiolll o I t the cstingrecord I here is no confliet i the oral testinilonl aud n1o ,ccaiosin for ilak-in ans credlbhilis restliltlOI/Ts 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDvery exact nature. And because the Respondent seeks ex-culpation for a very special reason, the precise issue is bestseen as it is stated by the Respondent itself. The openingstatement in its brief reads:Question at IssueWas it an unfair labor practice for the Employer torefuse to present employee addresses to the union af-ter being presented with a petition signed by a clearmajority of the employees which specifically and di-rectly requested that those addresses not be given tothe Union?Two concepts are blurred in this statement, as in factthey were intermixed by counsel for the Respondent at thehearing. Is it the fact that named employees express a de-sire that their addresses not be furnished the union thatpermits the employer's refusal? If that be so, the employercould honor such a request by only one, or two, or ten, ormore than half of his employees, and the number of suchapparent dissidents would have nothing to do with themerits of the asserted defense. In fact, on such a theory,there could be no defense to the refusal by the employer tofurnish the addresses of those employees who did not re-quest secrecy. Here the employer refused to furnish anyaddresses. Or is it, as the Company brief phrases its de-fense, the fact that "a majority" of the employees repre-sented by the Union signed a petition asking the employerto withhold the information that excuses the refusal? Inthat event the defense crumbles before the stone wall ofRay Brooks v. N.L.R.B., 348 U.S. 96 (1954). If, during thecertification year, an out-and-out petition rejecting unionrepresentation altogether, signed by an absolute majority,can in no event constitute a defense to any kind of an8(a)(5) violation, certainly no milder indication of disaffec-tion could excuse a refusal to bargain at all.B. The Pertinent FactsIt is a long story, starting in April 1975, when the Unionfiled a petition with the Board for an election; there werethen about 100 employees in the unit. The election tookplace on June 25 that year, and the vote was 28 for and 32against the Union. The Union filed objections, contendingmanagement representatives had done things which im-properly interfered with a fair election; there were alsosome challenged ballots. The Regional Director in duecourse investigated everything; he resolved the challengesand decided there should be a formal hearing about thealleged preelection misconduct by the supervisory agents.His decision issued on October 24, 1975. From him thematter went to the Board, which agreed to open the chal-lenged ballots and hold the hearing if necessary. The chal-lenged ballots did not resolve the election, a formal hearinghad to be held, and, finally, on April 9, 1976, a hearingofficer issued a decision setting aside the results of the elec-tion because of the Respondent's improper interference.Another month passed, the Board agreed in May that anew election was warranted, and it was held on June 2.1976.This time the Union won-40 to 24. Now the Companyfiled objections, saying the Union had misbehaved and im-properly influenced the employees. Again there had to bean investigation. This time the Regional Director foundthat there was no merit in the Company's position and thatthe results of the election should be honored. The Compa-ny then brought the matter to the Board once more, filingexceptions to the Regional Director's conclusion. At longlast, the Board ruled the election had been perfectly fairand, on October 1., 1976, certified the Union as exclusivebargaining agent of all the employees.Six days later the Union wrote a letter asking the Re-spondent to start bargaining. The answer, a week later,from the Company's lawyer, said "no," because "my clientdoes not believe the certification ...is valid."The next thing that happened is that the Union filedunfair labor practice charges against the Respondent latein October, saying it had illegally discharged the union ac-tivists. Many months later, on March 15, 1977, that casewas settled. Five former employees were given backpay.They waived reinstatement and the Company agreed topost notices saying that it would not thereafter violate thestatute. The settlement agreement expressly stated that itdid not constitute any admission of violation of the Act bythe Respondent.The complaint which issued in that discharge case alsoalleged the Respondent had refused to bargain in violationof Section 8(a)(5). A more important part of the March 15settlement, therefore. was that the Company promised tobargain in good faith and agreed the certification yearshould start all over again on that date.There followed correspondence between the parties, theUnion inviting direct bargaining sessions and requestinginformation of various kinds. This included rates of pay,hours of work, job titles, fringe benefits being paid, and theaddresses of all bargaining unit employees of the moment.Much of the requested data was produced but not the ad-dresses of the employees. In a letter of April 5 the Compa-ny told the Union it would not give that information be-cause it had furnished the Excelsior list before theelection.2The Union repeated this request again by letterof April 12 and again on April 13 counsel for Respondentrepeated the refusal for the same reason-the old Excelsiorlist.On April 15 the Respondent posted, near the timeclockand in the employees' dining room, the 60-day notice pro-vided for in the settlement agreement mentioned above.Next to each of these notices it posted another, reading asfollows:As you know, Local 1115 is the designated bargainingrepresentative of some of our employees. The unionhas requested that we furnish it with the home ad-dresses of those employees. We have asked our attor-ney to determine whether we are required to do so.In case we are required to furnish your home address-es, you may be contacted at home by representativesof Local 1115, which they are entitled to do.2 tEx-clrr Underwear Inc. and Saluda Knirting In .156 NLRB 12361966). Before each of the two elections the Respondent sent to the Union alist of emplosees and their addresses. WELLINGTON HALL NURSING HOME641Both notices remained posted for 60 days.Upon learning from the Company's notices that theUnion was seeking their addresses and that there was alegal question whether the employer had to satisfy that re-quest, several employees conceived the notion of signing apetition requesting the Company to withhold that informa-tion. A number signed the petition, I think a majority ofthe current complement. With this the Respondent wroteto the Union again, on April 23, now saying it would refuseto give the addresses because of the signatures by "an over-whelming majority of the employees."C. Analysis and ConclusionOn consideration of all the pertinent facts I find that therefusal to furnish employee addresses in this instance con-stituted an illegal refusal to recognize the Union's exclusivemajority representative status and therefore an unfair laborpractice under Section 8(a)(5). The relevance of the infor-mation sought is not only clear, as already stated, but theRespondent here does not even dispute that fact. The ques-tion, rather, is whether the Respondent has come forthwith sufficient reason to excuse what would otherwise beits violation of the statute. Minor assertions apart, the es-sential basis of its justification--expressly stated in the re-jection letter of April 23 and repeatedly argued at the hear-ing-is that the Union had lost its majority support amongthe employees. The argument was not stated in preciselythose words, but the total position of the employer hereamounts to no less than that.Had the Respondent bargained without delay after theUnion established its majority status in the election--backin June 1976-the fact of its having furnished an Excelsiorlist only the month before would have borne a certain sig-nificance to a refusal to furnish addresses anew at thattime. Instead, the Respondent filed objections which hadno merit. As time went on the employee complement ex-panded, there was a turnover, and the old Excelsior listbecame less and less adequate to satisfy the statutory re-quirement that the Company give this information on re-quest. While the numbers were not clearly established onthe record, it does appear that by April 1977 about 25 jobsand incumbents had been added to the approximately 100that were there the previous June. After saying "about 124"employees were at work at the time of the hearing, Augustof 1977, Ronald Squillace, administrator of the home, saidthere were "90, 100" employees in April of 1975. when thefirst election was held. When the second election tookplace, he said, there were "around 100." Moreover, evenamong the old cadre there was a turnover, and it was asubstantial one. An exhibit received in evidence respondsto one of the Union's requests for wage data: it lists 90employees and gives their date of hire. This was sent to theUnion at about the end of March 1977. Of these 90 alone,59 were hired after the last Excelsior list was given to theUnion in 1976. It was also stated at the hearing, withoutcontradiction, that the employees are dispersed over a widearea: indeed, they' live throughout three separate counties.In such circumstances it will not do for the Respondent tosay, as it does in its brief. that if the Union would like tohave the addresses, all it need to do is "a little work."Board law is not to be so easily swept away.Julie Hernandez, a nurse's aide called by the Respon-dent, testified it was she who initiated the petition-signingacitvity. She started by recalling her reaction when she firstsaw the notice about addresses posted by the Company."We did not even know that the Union was in, unless wewere misadvised on what the paper said up there....[W]e were discussing it and the girls said do we have aunion here, we don't want to be represented by a union."No other employee was called to testify.On the face of Hernandez' testimony, it appears clearthat she took this opportunity to make a record of herdesire not to be represented in collective bargaining by theUnion. In fact she had long been opposed, for she also saidtwo union agents had once come to visit her but she "re-fused to talk" to them. It may even be, in view of thecontinuing delays before the Union achieved even ostensi-ble recognition by the Company, that Hernandez did notknow the Union still existed, although I very much doubtthat.In any event, another argument now made by the Re-spondent upon the basis of this sole employee's testimonyis not supported by any persuasive evidence. The Companysays it had a right to refuse the addresses because of dangerthe employees might be "harassed," and cites the circuitcourt decision in Shell Oil Company v. N.L.R.B.., 457 F.2d615 (9th Cir. 1972). The court disagreed with the Board'sfinding in that case. But even in Shell Oil the Court spokeof physical violence and other forms of harassment whichhad in fact been carried on by union sympathizers. There isno evidence at all in this record indicating even the possi-bility of such danger.If the Respondent's stated position be taken togetherwith Hernandez' admissions, it must be seen that the realcontention here, albeit obliquely phrased, is that there hadbeen such a mass rejection of the Union that it had lost itspreviously established representative status. Asked "Canyou tell me exactly why you did not want the Union tohave your address?". Hernandez replied: "Because I feel Ido not want to be a member of a Union." This is a far cryfrom any mere desire to preserve home privacy as distin-guished from in-plant, or near-the-plant union activity.This is pure expression of a change of heart. Hernandez, itwas also shown, had once upon a time signed a member-ship application and checkoff authorization in favor of theUnion. Maybe by the time of the second election she hadalready changed her mind, but maybe it was the Respon-dent's posted notice of April 15 that planted the seed in hermind of starting an antiunion campaign among the rest ofthe employees. It must also be remembered that when theUnion's majority status could not have been clearer-rightafter its certification by the Board on October I, 1976-theRespondent simply refused to extend recognition upon re-quest. It gave no reason then for its outright refusal, and ithas given no reason since to explain away that plain denialof its statutory obligation.Fairly appraised, the Respondent's real defense is that itdid not have to produce the relevant data because theUnion had lost its majority representative status. The re-peated references to the fact that a "majority" had signedthe April petition clearly prove the point. The initial letter 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDof rejection, on April 23, stresses the fact "an overwhelm-ing majority" had decided the addresses should not be for-warded. The Respondent's brief starts by asking whether"a petition signed by a clear majority" suffices to justifythe refusal. And in the argument that then follows, theemployee activity this would be Hernandez and herfriend who circulated throughout the nursing home solicit-ing signatures--is called "self-organization by the employ-ees."On the accepted scheme of the statute it was not the timefor dissident employees to engage in self-organization ac-tivities aimed at unseating the certified union. And it wasnot the moment for the employer to refuse to bargain inany respect on the ground that the employees were notbacking the Union in sufficient numbers. Whether the cer-tification year be deemed to have started on October 1., theday of formal certification, or on March 15 next, when bysettlement of another case the Respondent agreed to bar-gain and to start it all over again, the demand and refusalof April 1977 fell within the 12-month period, and anyquestion about the Union's majority status was thereforeimpermissible under Section 8(a)(5). Rql Brooks v.N. L. R. B., supra.This business of injecting the employees between itselfand the Union as a technique for curtailing the bargainingrights which the statute assures the established bargainingagent harks back to a somewhat comparable situation alsodecided by the Supreme Court. In N.L.R.B. v. Wooster Di-vision of Borg-Warner Corporation, 356 U.S. 342 (1958), theemployer argued it had a right to insist that the union sur-render its right to call a strike short of a vote by the em-ployees agreeing to such action. The Board, and the Court,held the employer may not intrude in the relationship be-tween the exclusive bargaining agent and the employees onwhose behalf it speaks. The net effect of what the Respon-dent was doing in this case was to tell the Union it couldnot exercise the full gamut of its statutory authority unlessit could convince a majority of the employees of what itwished to do on their behalf.IV [tie RMEIDYIn view of its illegal refusal in the past, the Respondentmust be ordered to furnish the Union the names and ad-dresses of all its employees in the bargaining unit on re-quest hereafter. And in light of the long delays that havealready put off correct collective bargaining, it must beordered to bargain in good faith from now on. Moreover,also in view of the history of the case, the certification yearwill start anew again the day the Respondent starts com-plying with this remedial order. Mar-Jac Poultr Compan,Inc., 136 NLRB 785 (1962).In her brief the General Counsel asks that the Respon-dent be ordered to reimburse both the Board and theUnion for all expenses they incurred in connection witheach and every Board proceeding involving these parties,starting with the original election petition filed in 1975. Therequest rests upon the assertion that every position takenby the Respondent was "frivolous," and analogizes this sit-uation with that considered by the Board in Tiidee Prod-ucl.v, Inc., 194 NLRB 1234 (1972). Although the GeneralCounsel does not specify, an implication is that the 1976-77 complaint that was settled must be considered as part ofthe Respondent's cavalier disregard of the law throughoutthe events. She even says the fact the Company got rid ofthe leaders of the union movement is added reason why itmust furnish new addresses now. However the Respon-dent's conduct in the past be evaluated, I do not think thatparticular proceeding, which was settled amicably, may becounted in what the General Counsel calls frivolous de-fenses. To start with, this record does not prove unlawfuldischarges at all, for that case was never tried. But moreimportant, the Government agreed in the settlement papersthat that entire proceeding was not to be deemed evidenceof any unfair labor practice by the Respondent. For therest, there is no previous record of Board findings againstthis Company, and whatever else happened was not toogreat a variance from what the Board deals with in caseswithout number. I do not believe this case warrants thespecial remedy asked for.V rIlHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II1,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.CONCLU.SIONS OF LAW1. By failing and refusing to provide the Union with thenames and addresses of all employees in the bargainingunit, under the circumstances described above, the Re-spondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(5) of the Act.2. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 3The Respondent, Wellington Hall Nursing Home, Inc.,Hackensack, New Jersey, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Failing and refusing, upon request, to furnish Local1115, Joint Board Nursing Home and Hospital EmployeesDivision, with a list of the names and addresses of all em-In the event no exceptions are filed as provided by Sec. 10246 of theRules and Regulations of the National abor Relations Board, the findings,conclusions and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations. he adopted by the Board and becomeIt, findings. conclusions. and Order, and all objections thereto shall bedeemed suaived for all purposes. WELLINGTON HALL NlIRSING HOME643ployees in the bargaining unit, or otherwise refusing to bar-gain in good faith with that Union as the exclusive bargain-ing agent of its employees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request. furnish to the forenamed Union awritten list of the names and addresses of all employees inthe bargaining unit.(b) Upon request, bargain in good faith with the Unionin the bargaining unit found appropriate in the outstandingBoard certification.(c) Post at its place of business in Hackensack, New Jer-sey, copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the RegionalDirector for Region 22. after being duly signed by its repre-sentative, shall be posted by the Respondent immediatel,upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places. includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken b the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 22. in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to complN herewith.In he esent that his Order is enforced h% jiudgmenl of I.lteld 5. t;[cCourt of ppeals. the , rds In the notic readii -Po,iled h, ()rdci1 Il ieNational .ahbor Relations Board" hall read "I'osed Purlanll t, .t, Jidment of the United States ourt of ppeals [ nforriqg an ()rdel of tlreNationail tLahbor Relauions Board APPEN DIXNOTI To EMPI OYF'vlSPosT ED B ORDER O)F THENA IINAL LABOR R.IArlONs BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing that we iolated the Federal law bh refusing tofurnish necessar information to the nion:WE' \wLHl 'so refuse, on request. to furnish ocal1115. Joint Board Nursing Home and Hospital Em-ploxees Division. a list of the names and addresses ofall our emploxees in the following appropriate bar-gaining unit:All full-time and regular part-time service andmaintenance employees, including licensed practi-cal nurses and all clerical employees other thanbusiness office clerical employees. employed at ourHackensack, New Jersey, place of business. exclud-ing all registered nurses, professional employees.guards and all supervisors as defined in the Act.Wt i wt ' sol refuse to bargain in good faith with thisUnion.Wt. Iklt. NOT in any like or related manner interferewith, restrain. or coerce our employees in the exerciseof the right to self-organization, to join or assist Local1115. Joint Board Nursing Home and Hospital Em-ployees Division. or an\ other labor organization. orto engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protec-tion, or to refrain from an, and all such activities.WF.ii's(tio,() HAl. Nt RSIN( Ho.i-. IN(